DETAILED ACTION (RCE)
This Final office action is responsive to the Amendment filed on 08/07/2020. Claims 1-17 are pending in the case. Claims 1 and 6 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejection:
Applicant’s arguments (pg. 4-6) regarding the 35 U.S.C. § 112(a) rejection of claims 1-17 presented on 12/28/2020. The Examiner has determined that the argument presented is unpersuasive because the claims contains subject matter which was not described in the specification corresponding to claim recites “upon determining that the device has changed location to the second location, hiding, by the processor, scheduled time intervals related to the first location calendar entries, such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals when the electronic calendar is displayed on a display of the device at the second location; displaying the available time intervals in place of the scheduled time intervals related to the first location calendar entries to other devices sharing the electronic calendar, such that the electronic calendar correctly indicates available time for the device user to the other devices when the device is at the second location”, which is not clearly define into specification of Pub. (20170024702), of [0019], [0020], [0021] and [0041]. Hiding an entry does not explicitly make it available to others. As correctly noted in [0021] the applicant states available time slots are slots not designated as private and not otherwise scheduled, thus the mere hiding of a private time slot does not make it available. The instant specification appears to only support displaying “available” for a portion of schedule time intervals related to the first location not all time intervals related to the first location (e.g. hiding “Monday Meeting” and allowing the time slot to be available).  
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The 
Applicant's arguments, filed 03/29/2021 (pg. 6-14), with respect to independent claims 1, 6 and 11 under35 USC 103, to the combination of Walker, Koretz and Doss, have been fully considered but are not persuasive.
Applicants argue that the references Walker, Koretz and Doss does not teach or suggest the subject matter of claims 1 and 6. Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Walker discloses a method for displaying location specific calendar entries on mobile device display, Koretz discloses a method to view the time zone changes in a user's calendar and display availability of user to other users based on a user's location and Doss teaches the ability to displaying the available time intervals in place of the scheduled time intervals related to the first location calendar entries with combine with Walker’s ability to hide a scheduled time intervals related to the first location calendar entries based upon determining that the device has changed location to the second location.  Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.
Applicants argue that the reference Walker does not teach hiding calendar entries of claims 1 and 6. Examiner respectfully disagrees. See Walker does teach into [0103]; a travel related calendar event can be given a visual precedence during the travel period, and non-travel related calendar events can be given a diminished visual precedence. The visual precedence of the travel related calendar event and the non-travel related calendar events can be reversed if the travel does not occur, which can be determined, for example via location device 131. Further see into [0077]; a given threshold priority ranking (e.g. such as “2”), can be absent from representation 500. For example, as depicted in FIG. 15, items of data 102 that are most likely not to be attended, are absent from a representation 1500. So Walker precisely teaching a method for displaying location specific calendar entries on mobile device display.
Applicants argue that the reference Koretz does not account for the "temporary time zone creation process 200" being a manual process performed by the user/calendar owner and therefore is a 
Walker and Koretz are analogous art because both references concern displaying location specific calendar entries on device display. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combination of Walker and Koretz precisely teaches such as Walker discloses a method for displaying location specific calendar entries on mobile device display, Koretz discloses a method to view the time zone changes in a user's calendar and display availability of user to other users based on a user's location. The motivation for doing so would have been to make sure to provide an improved and convenience calendar system which correctly indicates user availability to other users who share calendar views. Therefore, Examiner has provided articulated reasoning with some rational to support the legal conclusion of obviousness.
Applicants argue that the reference Doss does not teach the subject matter alleged. Instead, Doss teaches adding in "busy time" intervals to account for a person walking or driving to or from a meeting of claims 1 and 6. Examiner respectfully disagrees. See Doss does teach into [0114]-[0117]; scheduled travel time which already show busy time at first location between 10:00 to 10:30 is displaying 
Walker, Koretz and Doss are analogous art because all references concern displaying specific calendar entries on device display. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combination of Walker, Koretz and Doss precisely teaches such as Walker discloses a method for displaying location specific calendar entries on mobile device display, Koretz discloses a method to view the time zone changes in a user's calendar and display availability of user to other users based on a user's location, and Doss discloses a method for performing free-time searches that exploit information of the type used with electronic calendars. The motivation for doing so would have been to make sure to provide an improved and impeccability calendar-based scheduling. Therefore, Examiner has provided articulated reasoning with some rational to support the legal conclusion of obviousness. The foregoing references Walker, Koretz and Doss applies to all independent claims and their dependent claims.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 6, the claim recites “upon determining that the device has changed location to the second location, hiding, by the processor, scheduled time intervals related to the first location calendar entries, such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals when the electronic calendar is displayed on a display of the device at the second location; displaying the available time intervals in place of the scheduled time intervals related to the first location calendar entries to other devices sharing the electronic calendar, such that the electronic calendar correctly indicates available time for the device user to the other devices when the device is at the second location”, is not clearly define into specification of Pub. (20170024702), of [0019], [0020], [0021] and [0041]. Specifically cited limitation “such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals when the electronic calendar is displayed on a display of the device at the second location; and displaying the available time intervals in place of the scheduled time intervals related to the first location calendar entries to other devices sharing the electronic calendar” is not supported by specification or by drawing. See [0019] specify that  The timeslots designated for commuting to the office, commuting back home, and for lunch may be considered as “user only” entries in that they are reminders of the calendar owner's for the owner's benefit, and also to prevent other users who share the calendar from scheduling meetings or other activities during those predetermined timeslots. See [0020], precisely specify that when other users who share the calendar view the calendar view 200, they will see those private times designated and displayed as grayed out or otherwise not available for scheduling meetings or other activities, further see into [0021] specify that Any of the other timeslots that are available, in other words timeslots that have not been designated as private, or that 

BRI: It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification. Regarding claim 1, the limitation "upon determining that the device has changed location to the second location, hiding, by the processor, scheduled time intervals related to the first location calendar entries, such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals when the electronic calendar is displayed on a display of the device at the second location; displaying the available time intervals in place of the scheduled time intervals related to the first location calendar entries to other devices sharing the electronic calendar, such that the electronic calendar correctly indicates available time for the device user to the other devices when the device is at the second location” is not clearly define into specification of Pub. (20170024702) [0020], [0021] and [0041]. Hiding an entry does not explicitly make it available to others. As correctly noted in [0021] the applicant states available time slots are slots not designated as private and not otherwise scheduled, thus the mere hiding of a private time slot does not make it available. The instant specification appears to only support displaying “available” for 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. M.P.E.P. 2173.01(I).   It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." M.P.E.P. 2111.01(II). Appropriate consideration of each and every feature of the claims has been made. Further, it is noted that for any additionally argued limitations to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 16 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over David Ryan Walker et al. (US Application Pub. No. 20110238671 A1; hereinafter Walker), in a view of David Koretz et al. (US Publication 20080097815 A1; hereinafter Koretz) and in a view of J. Doss et al. (US Publication 20080021760 A1; hereinafter Doss).

Regarding Claim 1 is an independent claim; Walker teaches a method comprising:
determining, by a processor, that a device has changed location from a first location to a second location by accessing location information from location hardware of the device  (Walker: Fig:1 and [0056]; computing device 101 is portable/mobile, location data can be determined using a location device 131 at computing device 101, as depicted such as a GPS (Global Positioning System) device); 
checking, by the processor, calendar entries of an electronic calendar accessed by the device, to determine from the checked calendar entries first location calendar entries that are related to activities at the first location (Walker: [0056]; Context data 105 can comprise any suitable context data associated with data 102. For example, context data 105 can comprise time stamped location data such that it can be determined whether a calendar event associated with one or more items of data 102 has been attended, further see into [0103]; whether or not data 102 corresponds to the travel-related calendar event or a non-travel-related calendar event, (“examiner consider non-travel-related calendar event as a calendar event related to first location”));
upon determining that the device has changed location to the second location (Walker: [0103]; visual precedence of the travel related calendar event and the non-travel related calendar events can be reversed if the travel does not occur, which can be determined, for example via location device 131, (so clearly teaching that device 101 move from home location to travel or vacation location (“consider as second location”) which determined by a location device 131 at computing device 101”), hiding, by the processor, scheduled time intervals related to the first location calendar entries, [such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals] when the electronic calendar is displayed on a display of the device at the second location (Walker: [0103]; the visual precedence of data 102 displayed at display device 128, for example in a representation similar to representation 400, based on whether or not data 102 corresponds to the travel-related calendar event or a non-travel-related calendar event. For example, a travel related calendar event can be given a visual precedence during the travel period, and non-travel related calendar events can be given a diminished visual precedence, (“so hide non travel related calendar events at travel location”);
However, Walker
displaying [the available time intervals in place of the scheduled time intervals related to the first location calendar entries] to other devices sharing the electronic calendar, such that the electronic calendar correctly indicates available time for the device user to the other devices when the device is at the second location; and 
However an analogous art, Koretz teaching:
displaying [the available time intervals in place of the scheduled time intervals related to the first location calendar entries] to other devices sharing the electronic calendar, such that the electronic calendar correctly indicates available time for the device user to the other devices when the device is at the second location (Koretz: Fig:3 and [0032]; step 306, the user of the user computing system 112(1), 112(2), . . . 112(n) or the third party can attempt to schedule an activity, such as an event, a meeting, and the like, with another user or with themselves during a temporary time zone timeframe in the calendar application (Examiner consider as a user is able to share his or her calendar with other users to schedule an activity”), further see into [0033]; step 308, the application provider system 120 scans for user availability based on both of the user or third party and the other user's active time zone during the scheduled activity time. Active time zones can be either a home time zone (“Examiner consider home time zone is as user first location”), further see into [0034]; a visual representation, and the like, of the users' schedule and third party's schedule overlaid onto a single calendar view to show availability based upon their respective active time zones and prior schedule commitments, further see into [0027] and Fig:2 “temporary time zone creation process 200 is based on when the user is geographically in a new time zone, which examiner consider as a user second location”, (“So perceptibly teaching that display availability of user to other users based on when determine user device at second location”)); and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying location specific calendar entries on mobile device display as taught in Walker with further a method to view the time zone changes in a user's calendar and display availability of user to other users based on a user's location as taught by Koretz. Thus, one of 

However, Walker and Koretz doesn’t explicitly disclose 
[ ] such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals [ ]; [ ] the available time intervals in place of the scheduled time intervals related to the first location calendar entries [ ];
enabling scheduling of the available time intervals by the other devices sharing the electronic calendar .
However an analogous art, Doss teaching:
[ ] such that the scheduled time intervals related to the first location calendar entries are displayed as available time intervals [ ]; [ ] the available time intervals in place of the scheduled time intervals related to the first location calendar entries [ ] (Doss: Fig: 8 and [0114]-[0117]; [0114]; Block 440 deletes, from this busy bar, all the blocked (i.e., “busy”) time segments that represent travel time. This is because travel time may increase or decrease, depending on when/where the meeting under evaluation is scheduled and further [0116]; Blocks 440-460, any free time remaining on the busy bar is available for scheduling the new meeting, and the person will have time to get to and from that meeting, see into [0117]; her normal work hours are from 8 a.m. to 5 p.m., it appears by evaluating the busy bar 800 (which has been constructed according to the prior art, and has already blocked out travel time for the two meetings) that the only possible time for scheduling the meeting with this user's participation will be between 10:30 a.m. and 2 p.m. However, the scheduling process of the present invention understands that some of the blocked-out time between 10 a.m. and 10:30 a.m., and between 2 p.m. and 3 p.m., may actually be available for a new meeting, further see into [0119]; travel time entries on busy bar 800 will be deleted by operation of Block 440, creating the busy bar shown at 860, (“so scheduled travel time which already show busy time at first location between 10:00 to 10:30 is displaying as available time for new meeting”),
enabling scheduling of the available time intervals by the other devices sharing the electronic calendar (Doss: [0119]; travel time entries on busy bar 800 will be deleted by operation of Block 440, creating the busy bar shown at 860, further see into [0119]; therefore a 4-hour window in which this user is available for participating in-person at a mid-day meeting in Bldg. 002 (and not a 3½-hour window, as would have been indicated by the prior art busy bar 800), further see into [0026]; programmatically scheduling a meeting by evaluating, for each invitee of the meeting, calendar data of an electronic calendar to determine each invitee's availability for attending the meeting in one or more allowable participation types; and then scheduling the meeting at a time and location where the invitees are determined to be available for the allowable participation types).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying location specific calendar entries on mobile device display as taught in Walker and Koretz with further a method for performing free-time searches that exploit information of the type used with electronic calendars as taught by Doss especially noting that Doss teaches the ability to displaying the available time intervals in place of the scheduled time intervals related to the first location calendar entries with combine with Walker’s ability to hide a scheduled time intervals related to the first location calendar entries based upon determining that the device has changed location to the second location. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more intelligent searching of calendar data, resulting in improved calendar-based scheduling (Doss: [0041]). 

Regarding Claim 2 is a dependent on claim 1; Walker, Koretz and Doss teaches a method comprising:
wherein determining, by the processor, the first location calendar entries comprises: 
identifying among the checked calendar entries, by the processor, recurring calendar entries (Walker: Fig:4 and [0070]; “Weekly Squash Game” can be recurring events) and calendar entries that involve only the device's owner (Walker: Fig:16 and [0100]; non-work related events are provided, for example “Weekly Squash Game” as seen into FIG. 16). 

Claim 5 is a dependent on claim 1; Walker, Koretz and Doss teaches a method comprising:
determining, by the processor, that the device has changed location from the second location back to the first location; and restoring, by the processor, the hidden first location calendar entries, such that the first location calendar entries are visible when the electronic calendar is displayed on a display of the device at the first location (Walker: [0103]; The visual precedence of the travel related calendar event and the non-travel related calendar events can be reversed if the travel does not occur (“here examiner consider that device returned back to original first location”), which can be determined, for example via location device 131).  

Claim 6 is similar in scope to claim 1 and is rejected similarly.
Claim 7 is similar in scope to claim 2 and is rejected similarly.
Claim 10 is similar in scope to claim 6 and is rejected similarly.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Koretz and Doss as applied to claims 1 and 6 and in a further view of Liam Harpur et al. (US Application Pub. No. 20090313074 A1; hereinafter Harpur).

Regarding Claim 3 is a dependent on claim 1; Walker, Koretz and Doss teaches a method comprising:
However, Walker, Koretz and Doss may not perceptibly recite every aspect of
sending, by the processor, an update to a server, such that the first location calendar entries are not visible when the electronic calendar is shared and displayed on a display of other devices of parties sharing the electronic shared calendar.
However, Harpur teaching:
sending, by the processor, an update to a server, such that the first location calendar entries are not visible when the electronic calendar is shared and displayed on a display of other devices of parties sharing the electronic shared calendar (Harpur: FIG: 1 and [0025]; Harry 132 view permissions over portions of Tom's 124 calendar (such as personal entries for Tom 124 can be viewed by Harry 132 as shown in interface 140) and modify privileges against other portions (e.g., work related entries). In one embodiment, details of entries not related to work can be obscured, as shown by entry 157).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying location specific calendar entries on mobile device display as taught in Walker, Koretz and Doss with further a method to display only work related calendar matters on display device as taught by Harpur. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide users with a shared calendar such as private and group calendars in a collaborative software for resolving meeting conflicts within an electronic calendar application. 

Claim 8 is similar in scope to claim 3 and is rejected similarly.


Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Koretz and Doss as applied above to claim 1 and 6 in a view of Jonathan D. Lazarus et al. (US Application Pub. No. 20100174998 A1; hereinafter Lazarus).

Regarding Claim 4 is a dependent on claim 1; Walker, Koretz and Doss teaches a method comprising:
However, Walker, Koretz and Doss may not perceptibly recite every aspect of
determining, by the processor, that the second location is in a different time zone than the first location; and 
adjusting, by the processor, times associated with other checked calendar entries than the first location calendar entries to be expressed as times in the time zone of the second location.
However, Lazarus teaching:
determining, by the processor, that the second location is in a different time zone than the first location (Lazarus: Fig:4 and [0051]; portion on the right 442 corresponding to Central Standard Time. In the example, these time zones have been chosen because the user is currently in Seattle, in the Pacific time zone, and will be traveling to Chicago, in the Central time zone, (“Chicago, in the Central time zone consider as second location with different time zone then Pacific time zone”); and 
adjusting, by the processor, times associated with other checked calendar entries than the first location calendar entries to be expressed as times in the time zone of the second location (Lazarus: Fig:2 and [0053]; events that do not have to take place in any specific location, for example calls 401, 404, and 409, are surrounded by a “time box” having dotted lines).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying a calendar entries on mobile device display as taught in Walker, Koretz and Doss with further a method to display location specific events as taught by Lazarus. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and effective method for creating and viewing appointments across different time zones. 

Regarding Claim 11 is a dependent on claim 6; Walker, Koretz and Doss teaches a method comprising:
However, Walker, Koretz and Doss may not perceptibly recite every aspect of
a server, operatively coupled to the device, the server providing the electronic calendar.
However, Lazarus teaching:
a server, operatively coupled to the device, the server providing the electronic calendar (Lazarus: [0024]; user device 110 passes through the server 120. For ease of reference, the term “document” will be used herein to refer to a discrete collection of data, such as an appointment request).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying a calendar entries on mobile device display as taught in Walker, Koretz and Doss with further a method to display location specific events as taught by Lazarus. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and effective method for creating and viewing appointments across different time zones. 

Claim 9 is similar in scope to claim 4 and is rejected similarly.


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Koretz and Doss as applied above to claim 1 and 6, in a view of Lazarus and in a further view of Carro; Fernando et al. (US Application Pub. No. 20060068812 A1; hereinafter Carro).

Regarding Claim 12 is a dependent on claim 1; Walker, Koretz and Doss teaches a method comprising:
However, Walker, Koretz and Doss may not perceptibly recite every aspect of
providing, by processor, display data for the calendar entries of the electronic calendar to the display such that the calendar entries are displayed on the display at the first location; 
checking, by the processor, the calendar entries to determine location independent calendar entries; and, 
However, Lazarus teaching:
providing, by processor, display data for the calendar entries of the electronic calendar to the display such that the calendar entries are displayed on the display at the first location (Lazarus: Fig:4 and [0051]; user interface 400 allows the user to view a visual representation of calendar entries according to the location in which the events represented by the calendar entries occur, further into [0054]; call 401, the user has a flight 403 scheduled from Seattle to Chicago, “obviously teaching that defining events 401 and 403 related to “PST Seattle location”, which is consider as a first location”); 
checking, by the processor, the calendar entries to determine location independent calendar entries (Lazarus: [0053]; events that do not have to take place in any specific location, for example calls 401, 404, and 409, are surrounded by a “time box” having dotted lines); and,
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying a calendar entries on mobile device display as taught in Walker, Koretz and Doss with further a method to display location specific events as taught by Lazarus. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and effective method for creating and viewing appointments across different time zones. 

However, Walker, Koretz, Doss and Lazarus may not perceptibly recite every aspect of
when the processor determines that the device has changed location to the second location, leaving,  by the processor, the location independent calendar entries on the electronic calendar, such that the location independent calendar entries remain visible on the display of the device at the second location.
However, Carro teaching:
when the processor determines that the device has changed location to the second location, leaving (Carro: Fig: 4 and [0038]; FIG. 4 shows that the user has traveled from Dubai to Cairo, Egypt (“Examiner consider as second location”)), by the processor, the location independent calendar entries on the electronic calendar, such that the location independent calendar entries remain visible on the display of the device at the second location (Carro: FIG: 4 and [0043]; see into [0036]; user has already defined another task (304), namely to “phone home.” In this case, the task is a “local time fixed task,” which is a task with a fixed starting time and duration. In the present example, this task has been scheduled to take place daily at 16:30 GMT, further into [0043]; shows how the fixed task “phone home” (404), which must take place daily at 16:30 GMT, is scheduled at 18:30 Cairo local time).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying location specific calendar entries on mobile device display as taught in Walker, Koretz, Doss and Lazarus with further a method to display only work related calendar matters on display device as taught by Carro. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide intuitive calendar user interlaces to allow the user to more easily and spontaneously operate the calendar application on mobile device. 

Claim 13 is a dependent on claim 12; Walker, Koretz, Doss, Lazarus and Carro teaches a method comprising:
However, Walker, Koretz, Doss and Carro may not perceptibly recite every aspect of
checking, by the processor, to determine location independent calendar entries including identifying among the checked calendar entries nonrecurring calendar entries involving multiple participants. 
However, Lazarus teaching:
checking, by the processor, to determine location independent calendar entries including identifying among the checked calendar entries nonrecurring calendar entries involving multiple participants (Lazarus: Fig: 4 and [0053]; events that do not have to take place in any specific location, for example calls 401, 404, and 409, are surrounded by a “time box” having dotted lines. The dotted lines overlap the timelines relevant for the people participating in the event (i.e., the call participants) but do not require the participants to be at any particular location. Thus, when the user has the conference call 401, the user is calling from Seattle to Chicago, so the event 401 overlaps both timelines 443 and 444, despite the fact that the user could be anywhere in Seattle or even on route to another city while making the call, further see into Fig: 6 and [0061]; calendar shown in FIG. 6, the user plans to call 603 to “Check In with Kids” at 11. Again in this example, dotted lines surround appointments that do not need to occur at any particular location (“calendar entry 603 that user plans to call and check in with kids is nonrecurring location independent calendar entry”)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying a calendar entries on mobile device display as taught in Walker, Koretz and Carro with further a method to display location specific events as taught by Lazarus. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and effective method for creating and viewing appointments across different time zones. 

Claim 14 is a dependent on claim 13; Walker, Koretz, Doss, Lazarus and Carro teaches a method comprising:
However, Walker, Koretz and Carro may not perceptibly recite every aspect of
determining, by the processor, that each of said nonrecurring multiple participant calendar entries is a location independent calendar entry. 
However, Lazarus teaching:
determining, by the processor, that each of said nonrecurring multiple participant calendar entries is a location independent calendar entry (Lazarus: Fig: 4 and [0053]; events that do not have to take place in any specific location, for example calls 401, 404, and 409, are surrounded by a “time box” having dotted lines. The dotted lines overlap the timelines relevant for the people participating in the event (i.e., the call participants) but do not require the participants to be at any particular location. Thus, when the user has the conference call 401, the user is calling from Seattle to Chicago, so the event 401 overlaps both timelines 443 and 444, despite the fact that the user could be anywhere in Seattle or even on route to another city while making the call, further see into Fig: 6 and [0061]; calendar shown in FIG. 6, the user plans to call 603 to “Check In with Kids” at 11. Again in this example, dotted lines surround appointments that do not need to occur at any particular location (“calendar entry 603 that user plans to call and check in with kids is nonrecurring location independent calendar entry”)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying a calendar entries on mobile device display as taught in Walker, Koretz and Carro with further a method to display location specific events as taught by Lazarus. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and effective method for creating and viewing appointments across different time zones. 
Claim 15 is similar in scope to claim 12 and is rejected similarly.
Claim 16 is similar in scope to claim 13 and is rejected similarly.
Claim 17 is similar in scope to claim 14 and is rejected similarly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PRITISHA N PARBADIA/             Examiner, Art Unit 2145                                                                                                                                                                                           
/Arpan P. Savla/             Supervisory Patent Examiner, Art Unit 2145